Exhibit 10.1     

REVISED SEPARATION AGREEMENT AND COMPLETE RELEASE OF LIABILITY

 

1.

PARTIES:

JAMES METZGER (“METZGER”), and Energy Conversion Devices, Inc., Ovonic Battery
Company and United Solar Ovonic, LLC and their subsidiaries, divisions,
affiliates and joint ventures (collectively referred to as “ECD”), have mutually
agreed to change their employment relationship and to provide certain benefits
when employment is to be terminated at a future date.

2.

CONSIDERATION:

ECD will provide the following benefits as a result of the resignation of
METZGER from his position of Executive Vice President of ECD, effective December
31, 2007.

 

A.

MANAGEMENT REPRESENTATIVE TO COBASYS:

METZGER will continue to provide services on behalf of ECD in the capacity as an
ECD representative to the Management Committee of COBASYS LLC (“COBASYS”) and to
assist management in connection with the potential sale or dissolution of
COBASYS (in such capacity as the “ECD Representative”). This representative
position shall be without further compensation beyond the terms of this
Agreement and METZGER will serve at the pleasure of the President and CEO of
ECD. METZGER will work out of his home in Connecticut and will be reimbursed for
ordinary and necessary business expenses within the guidelines of ECD, including
travel expenses. Ordinary business expenses do not include home office expenses,
cell phone expenses or first class travel expenses. All expenses must be
approved and reimbursement sought through submission of business expenses with
required documentation to ECD. METZGER will resign his position of Executive
Vice President with ECD effective December 31, 2007.

 

B.

STOCK OPTIONS AND STOCK AWARDS:

Attached as Schedule A is a complete list of the stock options and stock awards
granted to METZGER and outstanding as of the date hereof. Subject to the vesting
set forth below, such stock options and stock awards will continue in effect and
be exercisable from and after December 31, 2007 and for so long as METZGER
continues to serve as an ECD Representative, and such service shall be counted
towards the vesting schedule of such stock options and stock awards, as provided
in and pursuant to the terms of such stock options and stock awards; provided,
however, that there is no guarantee that the vesting requirements will be met
with continued service through the vesting

 

--------------------------------------------------------------------------------



period. METZGER’s right to exercise his options shall expire 90 days following
his termination as the ECD representative on the COBASYS Management Committee.

The parties acknowledge that on May 2, 2007 ECD awarded METZGER 8,352 shares of
restricted stock under the Energy Conversion Devices, Inc. 2006 Stock Incentive
Plan (the “2007 Restricted Stock Award”). ECD will vest 2,784 shares of the 2007
Restricted Stock Award effective as of the date of this Agreement.

 

C.

TERMINATION OF OTHER EMPLOYEE BENEFITS:

All other benefits, including but not limited to, Company-paid life insurance,
supplemental life insurance, dependent life insurance, Company-paid accidental
death and dismemberment insurance, short-term and long-term disability plans,
vacation accrual, etc., cease on December 31, 2007. The supplemental life
insurance benefit may be subject to conversion rights. These policies may be
converted to individual policies. Conversion forms will be sent to METZGER’S
home by the insurance carrier if METZGER meets the eligibility requirements.

 

D.

VACATION ACCRUAL:

METZGER will be paid accrued but unused vacation pay in the first payroll period
in January 2008. METZGER will not be eligible for further vacation pay during
the period of his service as an ECD Representative.

3.

RELEASE OF CLAIMS:

In consideration of the terms set forth in this Agreement, METZGER agrees to
release ECD, including Ovonic Battery Company and United Solar Ovonic, LLC and
all of their subsidiaries, divisions, affiliates, joint ventures, shareholders,
officers, directors, employees, insurers and agents of ALL* liability in
connection with METZGER’S employment, change in position or separation,
including, but not limited to, any and all claims under federal or state laws
for discrimination or wrongful discharge, including the Age Discrimination in
Employment Act, (“ADEA”), the Worker Adjustment and Retraining Notification Act
(“WARN”) (even if the WARN Act is triggered following METZGER’S termination).
METZGER waives all rights to file a Complaint under the ECD Mandatory Complaint
Procedure.

 

_________________________

 

*

A representative listing of potential laws governing the employment relationship
which are being released by the employee is attached as Exhibit "A." This is not
intended to be an exhaustive list, but rather the types of claims and the extent
to which they are being released.

 

 

--------------------------------------------------------------------------------



4.        CONFIDENTIAL AND PROPRIETARY INFORMATION:

METZGER acknowledges that during the course of his employment, he has been
entrusted with certain business, financial, technical, personnel and other
proprietary information and materials that are the property of ECD. METZGER
agrees not to communicate or disclose to any third party or use for his own
account, without written consent of ECD, any of the aforementioned information
or material, except as required by law, unless and until such information or
material becomes generally available to the public through sources other than
METZGER. METZGER will return to ECD the originals and all copies of any business
records of ECD which are or were subject to his custody or control, regardless
of the sources from which such records were obtained. METZGER will certify that
to the best of his knowledge and belief and after diligent search and inquiry,
he has done so. In addition, all business equipment shall be returned unless
specifically agreed in writing otherwise by ECD.

5.

NON-DISPARAGEMENT:

METZGER will not disparage, discredit or otherwise treat in any detrimental
manner, ECD or any of its division, subsidiaries, affiliates, joint ventures,
officers, directors and employees. METZGER will forfeit any right to receive the
benefits described above if METZGER engages in deliberate conduct or makes
public statements detrimental to the business or reputation of ECD.

6.

REFERENCE REQUESTS:

Upon receipt of a reference request directed to the Human Resources Department,
ECD will only release dates of employment, job positions held and salary if
requested.

7.

NON-SOLICITATION:

METZGER agrees that during the period he serves as an ECD Representative and for
a period of twelve (12) months thereafter, METZGER will not, directly or
indirectly, on behalf of himself or any other person or entity, without the
prior written approval of ECD directly or indirectly (i) induce any person or
entity to leave his or her employment with ECD, terminate an independent
contractor relationship with ECD or terminate or reduce any contractual
relationship with ECD; or (ii) induce or influence any customer, supplier or
other person that has a business relationship with ECD or any subsidiary,
division, affiliate or joint venture of ECD to discontinue or reduce the extent
of such relationship. The Parties agree that the determination of the amount of
damages to ECD would be difficult to determine and, therefore, the Parties agree
that should METZGER violate this Paragraph, METZGER will pay as liquidated
damages 33% of the solicited METZGER’S annualized base pay in a lump sum
irrespective of the amount of time solicitated METZGER remains employed. This
provision for liquidated damages shall not preclude the right of ECD to seek
equitable relief

 

--------------------------------------------------------------------------------



through the issuance of an injunction prohibiting employment of the solicited
employee or further action by METZGER to interfere with the business
relationship with any customer or supplier.

8.

NON-COMPETITION:

METZGER agrees that for the period during the period in which he serves as an
ECD Representative and for a period of twelve (12) months thereafter, he will
not, directly or indirectly, on his behalf or any other person or entity,
without the prior written approval of ECD, own, manage, operate, join, control,
be employed by, assist, consult or participate in the ownership, management,
operation or control of, or be connected in any manner, including but not
limited to holding the positions of shareholder, director, officer, consultant,
independent contractor, employee, partner or investor ( other than an investment
of not more than five percent (5%) of the stock or equity of any corporation the
capital stock of which is publicly traded or 5% of any limited partnership or
other entity), with any Competing Enterprise without first getting prior written
consent from ECD. “Competing Enterprise” means any person, corporation,
partnership or other entity engaged in whole or in part in a business which is
in competition with ECD and its divisions, subsidiaries, affiliates and joint
ventures as of the date that employment with ECD terminates.

The restrictions in this Paragraph shall apply to the following geographic
areas: North America including the United States, Canada and Mexico. METZGER
agrees that the restrictions in this Paragraph are reasonable. METZGER also
agrees to provide any prospective employer with a copy of the non-competition
paragraph of this Agreement. In addition, the Parties agree that ECD shall be
entitled to recover, as liquidated damages, all after-tax earnings of METZGER
derived from violation of this Paragraph. This provision for liquidated damages
shall not preclude the right of ECD to seek equitable relief through the
issuance of an injunction prohibiting employment of METZGER in violation of this
Agreement. In addition, the time period specified in this Non-competition
paragraph shall be extended for the period of violation.

9.

INDIVIDUAL AGREEMENT:

METZGER acknowledges that the consideration he is receiving pursuant to this
Agreement is not part of a plan or program and has been individually negotiated
between the Parties and that he is not entitled to additional severance pay
beyond the terms of this Agreement.

10.

TIME PERIOD FOR REVIEW OF AGREEMENT:

METZGER will have an opportunity of forty-five (45) calendar days to review this
Agreement and is advised to consult with an attorney of METZGER’S choosing at
his own expense. If this Agreement is not signed by the end of the forty-five
(45) day review period, the offer will expire. No benefits provided by this

 

--------------------------------------------------------------------------------



Agreement will be made until the Agreement is signed and the seven (7) day
revocation period has expired.

11.

UNDERSTANDING OF AGREEMENT:

METZGER acknowledges that he has read this entire Agreement, that he has had the
opportunity to consult with counsel at his own expense, and that he understands
all of its terms and knowingly and freely enters into the Agreement. METZGER
further acknowledges that he has been afforded forty-five (45) calendar days to
consider this Agreement from the date of receipt of this Agreement, has been
advised to seek review of this Agreement by an attorney at METZGER’S own
expense, and that he has seven (7) calendar days after its execution to revoke
the Agreement.

12.

ENTIRE AGREEMENT:

This Revised Separation Agreement and Complete Release of Liability, together
with any previously signed confidentiality, non-solicitation, patent and
non-compete agreements, constitutes the complete and entire Agreements between
the Parties relating to the termination of the employment relationship and
supersedes any and all previous agreements, representations or understandings
regarding termination of benefits. These Agreements may not be changed, modified
or terminated unless such changes are made in writing and signed by both
Parties. Any previously signed confidentiality, non-solicitation, patent, or
non-compete agreement shall remain in effect following termination of the
employment relationship and execution of this Agreement.

13.

SEVERABILITY:

Should any portion of this Agreement be ruled invalid, it shall not affect the
remaining provisions of this Agreement, which shall remain in full force and
effect.

14.

REAFFIRMATION OF AGREEMENT:

In order to receive the benefits of this Agreement METZGER will be required to
re-sign the Agreement, including the full and complete release of liability,
following his termination as an ECD Representative.

15.

GOVERNING LAW:

The Parties agree that any disputes regarding this Revised Separation Agreement
shall be governed by the laws of the State of Michigan.

 

--------------------------------------------------------------------------------



16.

ARBITRATION OF DISPUTES:

The Parties agree that any dispute over the terms of this Agreement or its
enforcement shall be resolved exclusively by final and binding arbitration
pursuant to the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association. The award of the arbitrator may be filed in
the appropriate federal or circuit court in the state in which the employee was
employed. ECD and METZGER retain the right to seek equitable relief pending the
outcome of the arbitration proceedings with jurisdiction and venue agreed to by
the Parties in Oakland County Circuit Court.

IN WITNESS WHEREOF, we have set our hands the day and year first written below.

 

 

/s/ James Metzger

Dated: 2/4/2008

 

JAMES METZGER

 

 

 

 

 

ENERGY CONVERSION DEVICES, INC.

 

 

 

 

By:

/s/ Art Roger

Dated: 24 Jan. 2008

 

Art Rogers

 

Its:

V.P., Human Resources & Administration



 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

